United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2765
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Michael James Shrock

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: February 22, 2022
                            Filed: February 25, 2022
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Shrock appeals the sentence imposed by the district court 1 after he
pled guilty to drug and firearm offenses. Having jurisdiction under 28 U.S.C. §
1291, this court affirms.


      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
       His counsel has moved for leave to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the sentence. The district court did
not impose a substantively unreasonable sentence, as the court properly considered
the factors listed in 18 U.S.C. § 3553(a), and did not err in weighing the relevant
factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(reviewing sentences for substantive reasonableness under deferential abuse of
discretion standard; abuse of discretion occurs when court fails to consider relevant
factor, gives significant weight to improper or irrelevant factor, or commits clear
error of judgment in weighing appropriate factors); see also United States v.
Mangum, 625 F.3d 466, 469-70 (8th Cir. 2010) (upward variance was reasonable
where court made individualized assessment based on facts presented).

     This court has also independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and has found no non-frivolous issues for appeal.

      The judgment is affirmed and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-